Citation Nr: 1101672	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-36 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a popliteal aneurysm of 
the left leg.

3.  Entitlement to service connection for a right foot infection.

4.  Entitlement to an initial rating greater than 10 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted the Veteran's claim of service 
connection for degenerative joint disease of the left knee, 
assigning a 10 percent rating, and denied the Veteran's claims of 
service connection for hypertension, a popliteal aneurysm of the 
left leg, and for a right foot infection.  A Travel Board hearing 
was held at the RO in March 2010 before the undersigned Acting 
Veterans Law Judge and a copy of the hearing transcript has been 
added to the record.


FINDINGS OF FACT

1.  In a written statement received by VA on April 21, 2009, 
prior to the promulgation of a decision in this appeal, the 
Veteran requested a withdrawal of his appeal with respect to the 
denial of his service connection claims for hypertension, a 
popliteal aneurysm of the left leg, and for a right foot 
infection.

2.  The Veteran's service-connected degenerative joint disease of 
the left knee is manifested by, at worst, complaints of pain and 
x-ray evidence of arthritis without any incapacitating episodes.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met on the issue 
of entitlement to service connection for hypertension.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

2.  The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met on the issue 
of entitlement to service connection for a popliteal aneurysm of 
the left leg.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met on the issue 
of entitlement to service connection for a right foot infection.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

4.  The criteria for an initial rating greater than 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5010 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for degenerative joint 
disease of the left knee is a "downstream" element of the RO's 
grant of service connection for this disability in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating issue 
of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In October 2005, VA notified the Veteran of the information and 
evidence needed to substantiate and complete this claim, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187.

With respect to the timing of the notice, the Board points out 
that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was issued in October 2005 before 
the currently appealed rating decision issued in September 2006; 
thus, this notice was timely.  Because the Veteran's higher 
initial rating claim is being denied in this decision, any 
question as to the effective date is moot.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the notices provided to the 
Veteran and his service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
was fully favorable to the Veteran on the issue of service 
connection for degenerative joint disease of the left knee, and 
because the Veteran was fully informed of the evidence needed to 
substantiate his claim, the Board finds no prejudice to the 
Veteran in proceeding with the present decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held 
that, in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran also does not contend, and the evidence does not 
show, that he is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to obtain his SSA 
records is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the current 
nature and severity of his service-connected degenerative joint 
disease of the left knee.  

The Board notes in this regard that, in statements submitted to 
VA in November 2009, the Veteran's service representative 
contended that the VA examiner who saw him at his most recent VA 
examination in May 2009 had demonstrated bias and/or prejudice in 
reporting his findings in the examination report.  The service 
representative also contended that the VA examiner had provided 
his personal opinions and assumptions regarding the Veteran's 
left knee range of motion, rather than reporting the objective 
examination results.  The representative concluded that the May 
2009 VA examination report was inadequate for VA rating purposes.  

A review of the May 2009 VA examination report indicates that the 
Veteran essentially refused to cooperate with the VA examiner who 
attempted to examine his left knee.  For example, the VA examiner 
stated in the examination report that, although the Veteran 
refused to bend his left knee more than 40 degrees at any time 
when being examined, the Veteran easily bent his left knee to 
between 90-95 degrees before and after the examination itself.  
The VA examiner specifically determined in May 2009 that he was 
unable to perform all testing of the Veteran's left knee 
secondary to poor effort by the Veteran and the Veteran's 
inability to allow the examiner to perform a complete examination 
of the left knee.  This examiner also noted that, although the 
Veteran claimed that he needed assistance to rise from a supine 
position, he was able to move from the examination table to a 
chair without assistance.  This examiner concluded that the 
Veteran's actions reflected deceptive behavior in light of the 
ease with which he bent his knee before and after it was being 
examined.  

In this regard, the Board observes that the Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has an 
obligation to assist in the adjudication of his claims.  He must 
be prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination and submitting 
to the Secretary all medical evidence supporting his claim.  
Olson v. Principi, 3 Vet. App. 480 (1992).  The Veteran cannot 
refuse to cooperate with a VA examiner during a VA examination 
and then argue that the VA examination was inadequate when his 
own actions in refusing to cooperate with the VA examiner 
prevented necessary information concerning the nature and extent 
of his service-connected disability from being obtained at that 
examination.  Neither the Veteran nor his service representative 
has demonstrated that there was any bias or prejudice on the part 
of the VA examiner who conducted the Veteran's most recent VA 
examination in May 2009.  Accordingly, the Board finds that the 
May 2009 VA examination is not inadequate for VA rating purposes 
and a remand to obtain an additional examination is not required.  
See also 38 C.F.R. § 4.2 (2010).  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Higher Initial Rating for Left Knee

The Veteran contends that his service-connected degenerative 
joint disease of the left knee is more disabling than currently 
evaluated.  He testified at his March 2010 Board hearing that he 
had to ice his left knee due to pain and swelling.  He also 
testified that his employer accommodated his left knee problems 
by allowing him to take unscheduled breaks from his job as an 
aircraft parts painter.  He testified further that, although he 
used a cane and a brace when walking a long distance, he had not 
needed his cane on the day of his hearing.  He also testified 
further that he experienced constant left knee pain.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected degenerative joint disease of the 
left knee currently is evaluated as 10 percent disabling by 
analogy to 38 C.F.R. § 4.71a, DC 5010 (traumatic arthritis).  
DC 5010 provides that traumatic arthritis will be rated as 
degenerative arthritis (DC 5003).  DC 5003 provides a 10 percent 
rating for degenerative arthritis with x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  A maximum 20 percent rating is assigned for degenerative 
arthritis with x-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5010 
(2010).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2010).  Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of station, 
or interference with standing, sitting, or weight bearing.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2010).  VA must 
consider "functional loss" of a musculoskeletal disability 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
must consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where a Veteran has a 
limitation of flexion and a limitation of extension, the 
limitations must be rated separately to adequately compensate for 
functional loss, which comports with the principle underlying 
Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the 
same manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2010).  The Rating Schedule may not 
be employed as a vehicle for compensating a claimant twice or 
more for the same symptomatology, since such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of the 
knee involve different symptomatology and separate ratings 
specifically are allowed under the Rating Schedule with x-ray 
evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all 
complaints of pain, fatigability, etc., shall be considered when 
put forth by a Veteran.  Therefore, consistent with DeLuca and 38 
C.F.R. § 4.59, the Veteran's complaints of pain have been 
considered in the Board's review of the diagnostic codes for 
limitation of motion.

The Board finds that the preponderance of the evidence is against 
assigning an initial rating greater than 10 percent for the 
Veteran's service-connected degenerative joint disease of the 
left knee.  Although the Board acknowledges that the Veteran 
injured his left patella in February 1971 during active service, 
the competent medical evidence shows that the Veteran's service-
connected left knee disability is no more than mildly disabling 
at any time during the appeal period.  For example, on VA 
examination in September 2006, the Veteran complained of left 
knee weakness, discomfort, stiffness, swelling, redness, giving 
way, lack of endurance, and locking with an inability to bend the 
knee completely.  The Veteran stated that his left knee gave way 
and caused him to fall.  He reported that his left knee pain was 
constant and radiated to his ankle.  He also reported that his 
left knee pain was 10/10 on a pain scale (or the worst pain).  He 
could not stand more than 5 minutes without pain.  He also denied 
that his left knee pain was incapacitating.  He stated that 
walking and standing were hard.  Physical examination showed 
signs of abnormal weight bearing, including callosities located 
at the bilateral heels without tenderness, posture and gait were 
within normal limits, and no assistive device was required for 
ambulation.  Physical examination of the left knee showed signs 
of tenderness.  Range of motion testing of the left knee showed 
flexion to 140 degrees and extension to 0 degrees.  The left knee 
joint function was not limited by any of the DeLuca factors.  The 
left knee ligaments all were within normal limits.  X-rays of the 
left knee showed degenerative arthritic changes.  The diagnosis 
was degenerative joint disease of the left knee.

On private outpatient treatment with Bernard M. Seger, M.D., on 
February 11, 2008, the Veteran complained of chronic left knee 
swelling, an inability to bend his knee all the way, anterior 
knee pain, and numbness from the knee down since undergoing a 
traumatic popliteal aneurysm repair in February 2004.  The 
Veteran's biggest complaint was his inability to bend his left 
knee.  He denied any left knee instability, locking, or clicking.  
He reported that his pain was exacerbated by walking, kneeling, 
or bending.  He rated his pain as 4/10 to 5/10 on a pain scale 
(with 10/10 being the worst pain).  He did not think his left 
knee pain was getting better.  His history included several knee 
surgeries.  X-rays showed 2 degrees of valgus on the left knee 
and no patellar subluxation.  Dr. Seger stated that he did not 
disagree with the 10 percent rating assigned for the Veteran's 
service-connected left knee disability.  The assessment was torn 
medical meniscus and chondromalacia of the medial femoral condyle 
in the left knee.  

On private outpatient treatment with John M. Borkowski, M.D., on 
February 18, 2008, the Veteran complained of increasing left knee 
pain and swelling, especially with prolonged standing or walking, 
left knee popping and clicking, left knee catching, and 
occasional left knee locking and swelling.  The Veteran reported 
that he had experienced a lot of left knee problems since active 
service.  Physical examination showed ambulation without marked 
antalgic gait and a limited range of motion of the knee 
consistent with tenderness along the medial joint line.  Range of 
motion testing of the left knee showed flexion to 110 degrees and 
approximately a 5 degree lack of extension.  There was no left 
knee instability although he had patellofemoral syndrome with a 
positive grind test.  X-rays of the left knee showed some joint 
space collapse, some degeneration in the patellofemoral joint, 
and some osteophytic ridges.  The assessment included 
degenerative knee changes and chronic swelling in the knee 
secondary to vascular repair.

On VA examination in May 2009, the Veteran complained of 
progressively worse left knee pain.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment records 
and post-service VA and private treatment records.  This examiner 
noted that, although the Veteran's range of motion was to 
140 degrees of flexion in September 2006, the Veteran claimed at 
this examination that his maximum left knee flexion was to 
40 degrees.  This examiner also noted that the Veteran did not 
realize that, when seated, his left knee was flexed to more than 
95 degrees.  The Veteran had been employed as a painter of 
aircraft parts for more than 38 years and continued to work in 
this job.  The VA examiner stated that the Veteran's current 
employment required more than 40 to 95 degrees of knee motion and 
the Veteran's left knee flexion during this examination "is 
simply behavioral education nuance and reflects deception."  
This examiner also stated that, if the Veteran had lost 
100 degrees of left knee flexion, he surely would have sought 
treatment for this problem.  This examiner further noted the 
Veteran's outpatient treatment with Dr. Brokowski in February 
2008 when his left knee flexion had been to 110 degrees, lacked 
only 5 degrees of extension, and no instability had been found.  
There were no constitutional symptoms or incapacitating episodes 
of arthritis.  The Veteran stated that he was able to stand only 
for 15-30 minutes and was unable to walk more than a few yards.  
The Veteran also stated that he always used a cane for 
ambulation.  The VA examiner stated that he was unable to perform 
drawer, valgus, varus, McMurray's, and Lachman's testing of the 
left knee because, when the Veteran was on the examining table in 
the supine position, he would not bend his left knee more than 
40 degrees although, when he was seated before undressing, he 
bent his left knee 95 degrees and, after the examination, he bent 
his left knee from 0-90 degrees.  

Physical examination in May 2009 showed poor propulsion, evidence 
of abnormal weight bearing, and no inflammatory arthritis, 
instability, crepitation, mass behind the left knee, clicks or 
snaps, grinding, patellar or meniscus abnormalities, abnormal 
tendons or bursae, or other knee abnormalities.  There was no 
objective evidence of pain on active motion of the left knee.  
Range of motion testing of the left knee showed flexion to 
95 degrees and extension to 0 degrees (or normal).  The VA 
examiner noted that he was unable to test whether there was 
additional limitation of motion after repetitive range of motion 
testing.  He stated that the Veteran complained of left knee pain 
when lying in the supine position although he moved his left knee 
freely to 95 degrees before the examination.  No joint ankylosis 
was present.  The VA examiner stated that he was unable to 
perform all testing secondary to a poor effort by the Veteran and 
his inability to allow the examiner to perform an examination of 
the left knee.  X-rays showed tricompartmental degenerative 
arthritis in the left knee.  The Veteran reported that he had not 
lost any time in the previous 12 months due to his left knee 
pain.  He also reported that he used a spray gun to spray 
aircraft parts while standing and, after applying paint to a 
section, he sat and rested and then used a cane to go back to the 
spray booth.  He reported further that he could not mow the 
grass, run, or bend due to his left knee pain.  He found it hard 
to wash his ankles and knees.  He also needed a cane to get up 
after bending down.  The VA examiner noted again that the Veteran 
was able to sit with his left knee bent at 95 degrees but, when 
asked to move to the examining table, he asserted that he needed 
assistance and support for his constant left knee pain.  When 
seated and discussing the issues and his medical history, there 
were no signs of left knee pain observed in the Veteran's face, 
voice, or knee motion.  When seated on the examination table, the 
Veteran also did not bend his knee greater than 40 degrees.  He 
also asserted that he needed assistance to rise from a supine 
position but was able to move from the examination table to the 
chair without assistance.  The VA examiner concluded that, 
although the Veteran had been seen once during active service for 
left knee complaints, no aggravation was found afterwards during 
service.  This examiner also concluded that, nearly 35 years 
later, the Veteran was awarded service connection for exostosis 
that was not in the left knee joint and most likely existed prior 
to service.  He opined that the logic of service connection for 
the left knee was beyond his comprehension.  The diagnoses 
included tricompartmental degenerative arthritis of the left knee 
with a stable left knee joint.

The Board acknowledges the Veteran's continuing complaints of 
severe left knee pain.  The Board notes in this regard, however, 
that it is not clear how severe the Veteran's current left knee 
pain is in light of his inconsistent statements to the VA and 
private physicians who examined him for this complaint and his 
Board hearing testimony.  For example, although the Veteran 
reported to the VA examiner in September 2006 that his left knee 
pain was 10/10 (or the worst pain), he also specifically denied 
that his left knee pain was incapacitating.  The Veteran's left 
knee also had a full range of motion on flexion and extension and 
was not limited by any of the DeLuca factors.  When seen by 
Dr. Seger in February 2008, the Veteran reported that all of his 
left knee problems had begun after a post-service popliteal 
aneurysm repair in February 2004.  He also reported to Dr. Seger 
that his left knee pain was only 4/10 or 5/10 although he did not 
think his left knee pain was getting better.  The Board observes 
that, if the Veteran's left knee pain was not getting better, as 
he reported to Dr. Seger in February 2008, it is not clear how 
the left knee pain had improved from being 10/10 in September 
2006 to being less than half as painful (or 5/10 at worst) almost 
2 years later in February 2008.  Dr. Seger stated that he did not 
disagree with the 10 percent rating assigned for the Veteran's 
service-connected left knee disability.  The Veteran reported on 
VA examination in May 2009 for the first time that he was 
required to use a cane for ambulation at all times, although he 
subsequently testified in March 2010 that, although he used a 
cane for ambulation, his left knee felt well enough on the day of 
his hearing for him to leave his cane at home.  The Veteran's 
inconsistencies in reporting his left knee pain to his post-
service VA and private treating physicians and in his March 2010 
Board hearing testimony undercuts the probative value of his 
contention that his service-connected degenerative joint disease 
of the left knee is more disabling than currently evaluated.  

The Veteran's lay assertions and Board hearing testimony of 
continuing, significant, and often incapacitating left knee pain 
also are not supported by the objective medical evidence of 
record which indicates that, at worst, his service-connected 
degenerative joint disease of the left knee is mildly disabling.  
The competent medical evidence does not show that the Veteran's 
service-connected degenerative joint disease of the left knee is 
more disabling than currently evaluated such that an initial 
rating greater than 10 percent is warranted under DC 5010.  See 
38 C.F.R. § 4.71a, DC 5010.  Again, the Board notes that the 
Veteran denied that his left knee pain was incapacitating on VA 
examination in September 2006.  Although the Veteran stated that 
he was unable to bend his left knee completely at this 
examination, the Board again notes that range of motion testing 
in September 2006 showed full flexion and extension and no 
additional limitation of motion applying any of the DeLuca 
factors.  X-rays of the left knee only showed degenerative 
arthritic changes.  Dr. Borkowski noted in February 2008 that the 
Veteran ambulated without marked antalgic gait although he had a 
limited range of motion of the knee consistent with tenderness 
along the medial joint line.  Range of motion testing showed 
flexion of the left knee to 110 degrees and approximately a 
5 degree lack of extension.  There was no left knee instability 
although he had patellofemoral syndrome with a positive grind 
test.  X-rays of the left knee showed some joint space collapse, 
some degeneration in the patellofemoral joint, and some 
osteophytic ridges.  At the Veteran's most recent VA examination 
in May 2009, as noted, although the Veteran complained of left 
knee pain and refused to bend his left knee beyond 40 degrees 
when lying down on the examining table, he bent his knee to 
95 degrees when sitting down before being examined and to 
90 degrees after being examined.  There also was no objective 
evidence of pain on active motion of the left knee, no 
inflammatory arthritis, instability, crepitation, mass behind the 
left knee, clicks or snaps, grinding, patellar or meniscus 
abnormalities, abnormal tendons or bursae, or other knee 
abnormalities.  The Veteran also denied any incapacitating 
episodes of arthritis.  The VA examiner concluded that the 
Veteran's left knee joint was stable.  The Veteran has not 
identified or submitted any competent evidence demonstrating that 
his service-connected degenerative joint disease of the left knee 
is manifested by occasional incapacitating exacerbations of 
arthritis as is required for an initial rating greater than 
10 percent under DC 5010.  See 38 C.F.R. § 4.71a, DC 5010.  The 
Board observes that the Veteran's essential refusal to cooperate 
with the VA examiner at his most recent VA examination in May 
2009 resulted in the VA examiner's inability to report relevant 
physical examination findings which might have been helpful to 
his higher initial rating claim.  In any event, the Board finds 
that the criteria for an initial rating greater than 10 percent 
for the Veteran's service-connected degenerative joint disease of 
the left knee are not met.

The Veteran also is not entitled to a separate compensable rating 
for either instability or limitation of motion of the left knee.  
As noted above, VA's General Counsel has held that limitation of 
motion and instability of the knee involve different 
symptomatology and separate ratings specifically are allowed 
under the Rating Schedule with x-ray evidence of arthritis.  See 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board acknowledges the 
x-ray evidence of left knee arthritis contained in the objective 
medical evidence of record.  The Veteran has denied experiencing 
any left knee instability on repeated physical examinations 
conducted during the pendency of this appeal.  No instability has 
been found on repeated physical examinations of his left knee.  
As discussed above, the Veteran's left knee range of motion is, 
at worst, limited on flexion to 95 degrees and extension limited 
to -5 degrees.  The Board observes that a compensable disability 
rating for flexion requires flexion limited to 45 degrees or 
less.  See 38 C.F.R. § 4.71a, DC 5260.  A compensable disability 
rating for extension requires extension limited to 10 degrees or 
more.  See 38 C.F.R. § 4.71a, DC 5261.  The Veteran has not 
identified or submitted any competent evidence, to include a 
medical nexus, demonstrating his entitlement to a separate 
compensable rating for either instability or limitation of motion 
of the left knee.  Accordingly, the Board finds that the criteria 
for a separate compensable rating for either instability or 
limitation of motion of the left knee are not met.

Because the Veteran's service-connected degenerative joint 
disease of the left knee has exhibited the same mildly disabling 
symptoms throughout the appeal period, a staged rating for this 
disability is not warranted.  See Fenderson, 19 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected degenerative 
joint disease of the left knee.  38 C.F.R. § 3.321 (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the 
Veteran's service-connected degenerative joint disease of the 
left knee is not inadequate in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's service-connected degenerative 
joint disease of the left knee.  As discussed above, there is no 
objective evidence that the Veteran's service-connected 
degenerative joint disease of the left knee has been more than 
mildly disabling at any time during the appeal period.  Moreover, 
the evidence does not demonstrate other related factors such as 
marked interference with employment and frequent hospitalization.  
The Veteran reported at his most recent VA examination in May 
2009 and testified before the Board in March 2010 that he had 
been employed as a spray painter for aircraft parts for more than 
38 years and continued to work in that job.  He also denied at 
his VA examination in May 2009 that he had lost any time at work 
in the previous year due to his service-connected degenerative 
joint disease of the left knee.  He did not indicate, and the 
medical evidence does not show, that he was hospitalized 
frequently for his service-connected degenerative joint disease 
of the left knee.  In light of the above, the Board finds that 
the criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Service Connection Claims

The Board notes that the RO denied the Veteran's claims of 
service connection for hypertension, a popliteal aneurysm of the 
left leg, and for a right foot infection in the currently 
appealed rating decision issued in September 2006.  After he 
perfected a timely appeal on these claims, in a written statement 
received at the RO on April 21, 2009, the Veteran requested that 
his appeal be withdrawn with respect to the denial of these 
claims.  

The Board observes that it may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2010).  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Given the 
Veteran's written statement requesting withdrawal of his appeal 
for service connection for hypertension, a popliteal aneurysm of 
the left leg, and for a right foot infection, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to these claims.  Accordingly, the Board does not 
have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for a popliteal aneurysm of the 
left leg is dismissed.

Entitlement to service connection for a right foot infection is 
dismissed.

Entitlement to an initial rating greater than 10 percent for 
degenerative joint disease of the left knee is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


